Name: 87/75/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Sugar
 Type: Decision
 Subject Matter: EU institutions and European civil service;  foodstuff;  beverages and sugar;  agricultural policy
 Date Published: 1987-02-14

 Avis juridique important|31987D007587/75/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Sugar Official Journal L 045 , 14/02/1987 P. 0016 - 0018 Finnish special edition: Chapter 3 Volume 22 P. 0152 Swedish special edition: Chapter 3 Volume 22 P. 0152 COMMISSION DECISION of 7 January 1987 on the setting-up of an Advisory Committee on Sugar (87/75/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Advisory Committee on Sugar was set up by Commission Decision 69/146/EEC (1), as last amended by Decision 86/57/EEC (2), Whereas, following the accession of new Member States to the Community, the number of seats on the Committee should be increased and they should be reallocated; whereas the procedure for the replacement of members should also be adjusted; Whereas the provisions concerning the Advisory Committee on Sugar have been amended several times and have therefore become difficult to apply; whereas they should therefore be consolidated; Whereas the Commission should seek the views of producers, traders and consumers on matters arising in connection with the operation of the common organization of the market in sugar; Whereas all the occupations directly involved in the implementation of the market organization in question, and also consumers, must have an opportunity to participate in the drafting of the opinions requested by the Commission; Whereas the trade associations concerned and the consumer groups in the Member States have set up organizations at Community level which are in a position to represent those concerned in alle the Member States, HAS DECIDED AS FOLLOWS: Article 1 1. There shall be attached to the Commission an Advisory Committee on Sugar, hereinafter called the 'Committee'. 2. The Committee shall be composed of representatives of the following interests: growers, cooperatives, the processing and food-manufacturing industries, traders in agricultural produce and food-stuffs, agricultural workers and workers in the processing and food-manufacturing industries, consumers. (3) OJ No L 122, 22. 5. 1969, p. 2. (4) OJ No L 68, 11. 3. 1986, p. 20. Article 2 1. The committee may be consulted by the Commission on any problem concerning the operation of Regulations on the common organization of the market in sugar and in particular on measures to be adopted under those Regulations. 2. The chairman of the Committee may indicate to the Commission the desirability of consulting the Committee on any matter within the latter's competence on which its opinion has not been sought. He shall do so, in particular, at the request of one of the interests represented. 3. In respect of problems relating to: (a) contracts for the supply of sugar beet, (b) payment for sugar beet and sugar cane, (c) disposal of sugar surpluses, (d) arrangements to offset storage costs for sugar, (e) the allocation of quotas particularly in the event of mergers between undertakings, the Commission may, acting through the joint working party provided for in Article 5 of this Decision, consult only the representatives of beet and cane growers and the representatives of sugar manufacturers. Article 3 1. The Committee shall consist of 52 members. 2. Seats on the Committee shall be apportioned as follows: - 26 to sugar growers and cooperatives of the sector, - 13 to the industries producing sugar and isoglucose and to the industries using sugar, of which: - seven to sugar manufacturers, - one to isoglucose producers, - one to the sugar-refining industry, - four to the industries using sugar, - three to the sugar and molasses trade, - five agricultural and food-industry workers, - five to consumers' representatives. Article 4 1. Members of the Committee shall be appointed by the Commission on proposals from the trade workers' organizations set up at Community level which are most representative of the interests specified in Article 1 (2) and whose activities come within the scope of the common organization of the market in sugar; consumers' representatives shall be appointed on proposals from the Consumers' Advisory Committee. Those bodies shall for each seat to be filled put forward the names of two candidates of different nationality. 2. The term of office for members of the Committee shall be threee years. Their appointments may be renewed. Members shall not be remunerated for their services. After expiry of the three years members of the Committee shall remain in office until they are replaced or until their appointments are renewed. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in paragraph 1. 3. A list of the members of the Committee shall be published by the Commission for information purposes, in the Official Journal of the European Communities. Article 5 1. There shall be set up under the auspices of the Committee a joint working group consisting of 11 representatives of the sugar-beet and sugar-cane growers and 11 representatives of the sugar manufacturers, the members of the joint working group being appointed by the Commission on proposals from the trade organizations concerned in accordance with the procedure laid down in Article 4. Members of the joint working group need not be members of the Committee. 2. In the event of a member of the joint working party being unable to attend a meeting, and in this event only, another person may attend in his stead. The trade organization which proposed the absent member may propose a substitute for him to the chairman. 3. The chairman of the joint working party may indicate to the Commission the desirability of consulting the working party on any matter within Article 2 (3) on which it has not been consulted. He shall do so, in particular, at the request of either of the two interests represented on the working party. Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. 3. The joint working party shall elect from among its members a chairman and a vice-chairman for a period of one year. The election shall take place in accordance with the procedure laid down in paragraph 1. The vice-chairman may not represent the same interests as the chairman. They shall be chosen alternately from among the two interests represented. Article 7 1. Only the Commission representatives, the members of the Committees or persons replacing them in their absence, and persons invited in accordance with paragraphs 3, 4 and 7 may participate in or attend meetings. 2. Only the Commission reprentatives, the members of the joint working party or persons replacing them in their absence, the chairman of the Committee and persons invited in accordance with paragraphs 5 and 7 may participate in or attend meetings of the joint working party. 3. Should a Committee member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total number of members representing the organization or organizations in question. This number shall be not less than one and not more than 12. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 4. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. 5. At the request of an organization to which one or more seats are allocated in the joint working party, the chairman of the joint working party may invite its general secretary or a member of its secretariat to attend the meetings of the joint working party as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. 6. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 7. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee or joint working party, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee or joint working party. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee or joint working party as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 8 In agreement with the Commission staff, the Committee or joint working party may set up working groups to facilitate its work. Article 9 1. The Committee and the joint working party shall be convened by the Commission and shall meet at Commission headquarters. Meetings of the officers shall be convened by the Chairman by arrangement with the Commission. 2. Representatives of the Commission departments concerned shall take part in meetings of the Committee, its officers, the joint working party and the working groups. 3. Secretarial services for the Committee, its officers, the joint working party and the working groups shall be provided by the Commission. Article 10 The Committee shall discuss matters on which the Commission has requested an opinion. No vote shall be taken. The Commission may, when seeking the opinion of the Committee, set a time limit within which such opinion shal be given. The views expressed by the various interests represented shall be included in a report forwarded to the Commission. In the event of unanimous agreement being reached in the Commission on the opinion to be given, the Commission shall formulate joint conclusions and attach them to the report. The outcome of the Committee's discussions shall on request be communicated by the Commission to the Council and to the Management Committee. Article 11 The Chairman of the joint working party shall report to the Committee on the work of the working party. Article 12 Without prejudice to the provisions of Article 214 of the Treaty, where the Commission informs them that the opinion requested or the question raised is on a matter of a confidential nature, members of the Committee and members of the joint working party, or those attending in their stead pursuant to Article 5 (2), shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee, the joint working party or the working groups. In such cases, only members of the Committee, members of the joint working party, those attending in their pursuant to Article 5 (2) and representatives of the Commission departments concerned may be present at meetings. Article 13 Commission Decision 69/146/EEC is hereby repealed. Article 14 This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE05.95 FF: 1UEN; SETUP: 01; Hoehe: 1443 mm; 266 Zeilen; 12346 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................